*444The opinion of the court was delivered by
Mason, J.:
The defendant appeals from a judgment in favor of the plaintiffs for commissions in negotiating sales of his lands. A reversal is asked upon the ground that the evidence did not support a finding that the sales were due to the efforts of the plaintiffs. The defendant relies upon the fact that the purchasers, as witnesses for the plaintiffs, testified that they knew of the defendant wishing to sell the property, and talked with him directly, before having any communication on the subject with the plaintiffs. That is not necessarily fatal to the judgment. The defendant admitted on the stand that he had listed the lands with the plaintiffs, but asserted that the prices named were net to him, there being no agreement that he was to pay a commission. There was evidence that one purchaser asked the defendant if he would take $80 an acre for a tract, and was referred to the plaintiffs; that the deal was closed at $100 an acre, the agreement for that amount being made by the buyer and one of the plaintiffs. The plaintiffs testified that they negotiated the sales. It was shown that they talked with'the purchasers on the subject before the deals were agreed to. The question whether they were the procuring cause of the sales was one of fact for the determination of the jury and the trial-court.
The judgment is affirmed.